DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings dated 26 October 2021 are acknowledged.  These drawings are acceptable in part; refer to objections below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the through pockets of claims 17 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 10, 12-14, and 18-20 are objected to because of the following informalities:  
Claim 10 recites “cross-body opening through which enables getting into and out of the garment”.  It is understood this should read “cross-body opening configured to enable getting into and out of the garment”.
Claim 12 recites “causes a corresponding graphic to be displayed”.  It is understood this should read “is configured to cause a corresponding graphic to be displayed”.
Claim 13 recites “wherein presentation subsystem employs”.  It is understood the phrase is lacking the article “the”.
Claim 14 recites “cross-body opening through which enables getting into and out of the garment”.  It is understood this should read “cross-body opening configured to enable getting into and out of the garment”.
Claim 18 recites “causes a corresponding graphic to be displayed”.  It is understood this should read “is configured to cause a corresponding graphic to be displayed”.
Claim 19 recites “electronic subsystem enables communication”.  It is understood this should read “electronic subsystem is configured to enable communication”.
Claim 20 recites “cross-body opening through which enables getting into and out of the garment”.  It is understood this should read “cross-body opening configured to enable getting into and out of the garment”.
Claim 20 recites “causes a corresponding graphic to be displayed”.  It is understood this should read “is configured to cause a corresponding graphic to be displayed”.
Insofar as claim 20 line 19 recites “via the presentation subsystem of the garment”, it is understood “a presentation subsystem of the material…” in lines 20-21 should be moved up in the claim so as to provide proper antecedent basis for “the presentation subsystem” in line 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 20 each recite “A garment, comprising…pockets manufactured into the material to accommodate at least one of an electronic device, an upper body extremity, or a lower body extremity”.  It isn’t understood whether what’s being claimed is a plurality of pockets wherein each pocket of the plurality of pockets is configured to accommodate at least one of an electronic device, an upper body extremity, or a lower body extremity or a plurality of pockets wherein at least one pocket of the plurality of pockets is configured to accommodate at least one of an electronic device, an upper body extremity, or a lower body extremity or some other meaning.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches either interpretation above.
Claims 2-13 and 15-19 are indefinite if only because they depend from an indefinite claim.  Moreover, further limitations of “pockets” in claims 6-9 and 17 (as well as those in claim 20) are further indefinite because it isn’t clear whether each or any of them need to meet the limitation “to accommodate at least one of an electronic device, an upper body extremity, or a lower body extremity” or not.  For the purpose of applying art, the limitations are met in either case.
Moreover, Claim 3 recites “wherein the waterproof material can be silk-screened to apply an inked design”.  Usage of the word “can” renders the claim indefinite insofar as it is not understood whether what follows is required by the claim or not.  It’s further not understood whether what’s claimed by “can be silk-screened” is the material being rendered waterproof via a silk-screening process or, rather, whether the waterproof material of the garment is configured to be (i.e. capable of being) further treated with a silk-screening process.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches a waterproof material that is silk-screened to apply an inked design or a waterproof material that is not silk-screened to apply an inked design.
Moreover, Claim 7 recites “sleeve material”.  There is insufficient antecedent basis for the term.  No sleeve has been introduced in claims 1 or 7; therefore, it is not clear to what the limitation refers.  For the purpose of applying art, the limitation is met if a prior art teaches at least one inside pocket manufactured on an interior surface of the material for receiving a hand and a cell phone.
Moreover, Claim 13 recites “presentation subsystem employs optical fibers”.  It isn’t understood whether optical fibers are claimed as a structural element of the garment or, rather, whether the presentation subsystem is configured to employ optical fibers.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches either.
Moreover, Claim 15 recites “the material is a waterproof material which can be silk-screened to apply an inked design”.  Usage of the word “can” renders the claim indefinite insofar as it is not understood whether what follows is required by the claim or not.  It’s further not understood whether what’s claimed by “can be silk-screened” is the material being rendered waterproof via a silk-screening process or, rather, whether the waterproof material of the garment is configured to be (i.e. capable of being) further treated with a silk-screening process.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches a waterproof material that is silk-screened to apply an inked design or a waterproof material that is not silk-screened to apply an inked design.

Moreover, claims 17 and 20 each recite “the inside pockets for receiving a hand, an electronic communications device, both hands, store cover material for top and toe area of a shoe”.  These recitations are further indefinite insofar as it is not understood whether each of a plurality of inside pockets is so configured or whether at least one of a plurality of inside pockets is so configured or another meaning.  Moreover, the list “a hand, an electronic communications device, both hands, store cover material for top and toe area of a shoe” appears to be lacking a conjunction; it is not understood whether the limitation is met if an inside pocket is configured to receive a hand, an electronic communications device, both hands, and store cover material for top and toe area of a shoe or if an inside pocket is configured to receive a hand, an electronic communications device, both hands, or store cover material for top and toe area of a shoe.  For the purpose of applying art, the limitation is understood to be met if any of the above interpretations is met.
Moreover, claims 4-5, 12, 16, and 18-20 each recite “the electronic subsystem”, which lacks antecedent basis.  It is noted that each independent claim recites “an electronics subsystem” (emphasis provided by Examiner).  Accordingly, it isn’t understood what’s being further limited by these recitations of “the electronic subsystem”: is it referring to the electronics system of the independent claims?  Is it referring to another subsystem introduced in the independent claims (particularly considering some of the indefinite limitations appear to refer to elements that one might consider as part of a presentation subsystem)?  Or to another subsystem for which proper antecedent basis has not been provided?  For the purpose of applying art, the limitations are understood to be met if a prior art teaches any of the above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 8 recites “manufactured on an interior surface near a waist of the person”.  This recitation is understood to be directed to or encompass a human organism.  The rejection could be overcome by amending the claim to reflect that the pocket is configured to be near a waist of the person.
Claim 9 recites “manufactured on an interior surface near an ankle of the person”.  This recitation is understood to be directed to or encompass a human organism.  The rejection could be overcome by amending the claim to reflect that the pocket is configured to be near an ankle of the person.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, and 14-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Kuo, US 5,148,002] in view of [Emanuel, US 193,149].
Regarding claim 1:
Kuo teaches (Figs. 1-11):
A garment (“system 20”; col. 4 line 44), comprising: a single piece of material manufactured to enclose an upper-body portion of a person; pockets (“pocket 22” and “pocket 24”; col. 4 lines 56 and 64) manufactured into the material to accommodate at least one of an electronic device (22 and 24 are each configured to accommodate an electronic device; col. 4 lines 56-57 and lines 65-66), an upper body extremity, or a lower body extremity; an electronics subsystem (see annotated Figs. 6A, 7A, 8A – a below) attached to the material (col. 9 line 31) for receiving and processing data and instructions (via at least sensors (refer particularly to Fig. 9) and button inputs (col. 7 lines 29-30 and 40-42; col. 8 lines 44-54)), to output a presentation; and a presentation subsystem (see annotated Figs. 6A, 7A, 8A – a below) of the material for presenting information according to the data and instructions (col. 2 lines 57-58; col. 7 lines 24-29).

    PNG
    media_image1.png
    1010
    1433
    media_image1.png
    Greyscale


Although Kuo teaches the garment comprising the single piece of material manufactured to enclose the upper-body portion of the person (see above), Kuo does not expressly teach the single piece of material manufactured to enclose the upper-body portion of the person and a lower body portion of the person.
Rather, Kuo’s garment is “jacket like” (claim 1), and Kuo’s garment as embodied in Figs. 1-2 appears to be jacket.
However, Kuo does teach “to those skilled in the art that the invention can be modified in arrangement and detail without departing from such principles” of the invention (col. 13 line 19-22).  Thus Kuo at least teaches the garment is open to modification.
Emanuel, however, teaches (Figs. 1-2) a garment (line 7) is a coverall and comprising a single piece of material (lines 13-20) manufactured to enclose an upper-body portion of a person and a lower body portion of the person (“from the shoulders to the feet”; lines 19-20; see also Figs. 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Kuo to be a coverall, as in Emanuel, and for its single piece of material to further comprise a portion configured to enclose a lower body portion of the person, as in Emanuel, in order to yield the predictable result of a garment which affords warmth to the lower part of the body in addition to the upper part of the body.
In adopting the modification, one would arrive at the single piece of material manufactured to enclose the upper-body portion of the person (as in Kuo) as well as a lower body portion of the person (as in the modification applied above).

Regarding claim 2:
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
Kuo further teaches wherein the material is a waterproof material (“water-repellent fabric”; col. 4 line 51).

Regarding claim 3:
Kuo in view of Emanuel teach the garment of claim 2, as set forth above.
Kuo further teaches, as best understood, wherein the waterproof material can be silk- screened to apply an inked design (refer to above 35 USC 112 rejections regarding claim 3 interpretation).


Regarding claim 4:
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
Kuo further teaches wherein the electronic subsystem comprises a light-emitting diode light (“LED 178”; col. 10 line 31) to at least one of display a visual design (“varying…brightness”; col. 10 lines 34-35) or entertainment information according to the data and instructions (“modulation of…duty ratio…would appear as varying…brightness” (col. 10 lines 34-35)).
Although Kuo teaches a singular light-emitting diode light, Kuo does not expressly teach a plurality of light-emitting diode lights.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that it comprises a duplicate light-emitting diode light, resulting in the claimed limitation, in order to yield the predictable result of a system that continues to be capable of apprising the user of the status of the device in case one of the lights were to burn out; furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 5:
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
Kuo further teaches wherein the electronic subsystem comprises a light- emitting diode light (“LED 178”; col. 10 line 31) to at least one of display safety information or safety alerts (178 is configured to act as a “power indicator light”; col. 9 line 49; “heating system would operate only if…power switch was ON…LED 178…wired to indicate the state of…power switch”; col. 10 lines 30-32; i.e. whether the heating system is energized or not is safety information pertinent to the electrical and thermal safety of using the garment and is notification/alert consistent with paragraph [0055] of the present specification) according to the data and instructions (i.e. according to the data of whether the switch is on or off and the instructions supplied by a user manipulating the switch).
Although Kuo teaches a singular light-emitting diode light, Kuo does not expressly teach a plurality of light-emitting diode lights.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that it comprises a duplicate light-emitting diode light, resulting in the claimed limitation, in order to yield the predictable result of a system that continues to be capable of apprising the user of the status of the device in case one of the lights were to burn out; furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 6:
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
Kuo further teaches wherein the pockets include at least one inside pocket 22 manufactured on an interior surface of the material (22 is on an interior surface of 160 as described in col. 9 line 33) for receiving a hand and a cell phone (22 permits attachment of 150 therein as described in col. 9 lines 31-32, accordingly, 22 is configured to receive a cell phone of similar size as 150 and furthermore configured to receive digits of an individual’s hand for securing, manipulating and accessing 150 therein).

Regarding claim 7:
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
Kuo further teaches wherein the pockets include at least one inside pocket 22 manufactured on an interior surface of sleeve material (22 is on an interior surface of 160 as described in col. 9 line 33) for receiving a hand and a cell phone (22 permits attachment of 150 therein as described in col. 9 lines 31-32, accordingly, 22 is configured to receive a cell phone of similar size as 150 and furthermore configured to receive digits of an individual’s hand for securing, manipulating and accessing 150 therein).

Regarding claim 8:
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
Kuo further teaches wherein the pockets include at least one inside pocket 22 manufactured on an interior surface (22 is on an interior surface of 160 as described in col. 9 line 33) near a waist of the person (Examiner notes “near” is a broad term and is not defined in the present specification; no specific pocket in the drawings is identified as being near a waist; moreover, the claim is directed to non-statutory subject matter (refer to 35 USC 101 rejections); accordingly, Kuo’s 22 meets the limitation insofar as 22 is configured to be disposed near a waist of a wearer according to the broadest reasonable interpretation of the limitation) into which one or both hands can be inserted (22 permits attachment of 150 therein as described in col. 9 lines 31-32, accordingly, 22 is configured to receive a cell phone of similar size as 150 and furthermore configured such that digits of an individual’s hand can be inserted therein for securing, manipulating and accessing 150 therein)

Regarding claim 10:
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
The modified Kuo, as applied to claim 1, does not expressly teach wherein the single piece of material includes a cross-body piece which forms a cross-body opening through which enables getting into and out of the garment, wherein the cross-body piece can be secured in a closed position.
However, Kuo as embodied in Fig. 1A and 2A at least shows a cross body opening.  Thus Kuo at least suggests a cross-body opening.  Moreover, Kuo does teach “to those skilled in the art that the invention can be modified in arrangement and detail without departing from such principles” of the invention (col. 13 line 19-22).  Thus Kuo at least teaches the garment is open to modification.
However, in further view of Emanuel:
Emanuel teaches  (Figs. 1-2) a garment (line 7) comprising a single piece of material (lines 13-20) manufactured to enclose an upper-body portion of a person and a lower body portion of the person (“from the shoulders to the feet”; lines 19-20; see also Figs. 1-2) wherein the single piece of material includes a cross-body piece (see annotated Fig. 1 – a below) which forms a cross-body opening (see annotated Fig. 1 – a below; “front of the garment is fastened by buttons in the usual way”; lines 31-32; accordingly, an opening is formed when the buttons are unsecured in a usual way) through which enables getting into and out of the garment (Emanuel’s garment is so configured insofar as the buttons can be unsecured in a usual way and the front of the garment can be opened in order to permit donning and doffing the garment), wherein the cross-body piece can be secured in a closed position (“front of the garment is fastened by buttons in the usual way”; lines 31-32).

    PNG
    media_image2.png
    482
    613
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that its single piece of material includes a cross-body piece which forms a cross-body opening through which enables getting into and out of the garment, wherein the cross-body piece can be secured in a closed position, as in Emanuel, in order to yield the predictable result of a garment which facilitates entrance and egress therefrom, as well as permits a wearer to close the garment when desired in order to prevent the sides of the front of the garment from becoming undesirably separated from each other when in use, for the preservation of heat within the garment for example.

Regarding claim 11:
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
The modified Kuo, as applied to claim 1, further meets the limitation wherein the single piece of material is manufactured as a coverall (refer to above treatment of claim 1) suitable for protection against inclement weather conditions which include rain and snow (insofar as the garment is configured to be worn by a wearer in such conditions and is “insulating the user from the environment” (col. 2 line 64-65 of Kuo), the modified Kuo meets the limitation.

Regarding claim 12:
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
Kuo further teaches wherein the electronic subsystem is responsive to detection of an environmental condition (“Ambient temperature and humidity”; col. 7 line 24) and causes a corresponding graphic (col. 7 lines 21-22; see also degrees in Fahrenheit as well as humidity displayed in Fig. 6A) to be displayed via the presentation subsystem of the garment.

Regarding claim 14:
Kuo teaches (Figs. 1-11):
A garment (“system 20”; col. 4 line 44), comprising: a single piece of material manufactured to enclose an upper-body portion of a person; 
pockets (“pocket 22” and “pocket 24”; col. 4 lines 56 and 64) manufactured into the material to accommodate at least one of an electronic handheld device (22 and 24 are each configured to accommodate a handheld electronic device; col. 4 lines 56-57 and lines 65-66), an upper body extremity, or a lower body extremity; an electronics subsystem (see annotated Figs. 6A, 7A, 8A – a presented in above treatment of claim 1) attached to the material (col. 9 line 31) for receiving and processing data and instructions (via at least sensors (refer particularly to Fig. 9) and button inputs (col. 7 lines 29-30 and 40-42; col. 8 lines 44-54)) to output a presentation; and a presentation subsystem (see annotated Figs. 6A, 7A, 8A – a presented in above addressing of claim 1) of the material for presenting information according to the data and instructions (col. 2 lines 57-58; col. 7 lines 24-29).

Although Kuo teaches the garment comprising the single piece of material manufactured to enclose the upper-body portion of the person (see above), Kuo does not expressly teach the single piece of material manufactured to enclose the upper-body portion of the person and a lower body portion of the person.
Rather, Kuo’s garment is “jacket like” (claim 1), and Kuo’s garment as embodied in Figs. 1-2 appears to be jacket.
However, Kuo does teach “to those skilled in the art that the invention can be modified in arrangement and detail without departing from such principles” of the invention (col. 13 line 19-22).  Thus Kuo at least teaches the garment is open to modification.
Emanuel, however, teaches (Figs. 1-2) a garment (line 7) is a coverall and comprising a single piece of material (lines 13-20) manufactured to enclose an upper-body portion of a person and a lower body portion of the person (“from the shoulders to the feet”; lines 19-20; see also Figs. 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Kuo to be a coverall, as in Emanuel, and for its single piece of material to further comprise a portion configured to enclose a lower body portion of the person, as in Emanuel, in order to yield the predictable result of a garment which affords warmth to the lower part of the body in addition to the upper part of the body.
In adopting the modification, one would arrive at the single piece of material manufactured to enclose the upper-body portion of the person (as in Kuo) as well as a lower body portion of the person (as in the modification applied above).
Thus the modified Kuo teaches all the claimed limitations except:
a cross-body piece which forms a cross-body opening through which enables getting into and out of the garment, and the cross-body piece can be secured in a closed position; 

However, Kuo as embodied in Fig. 1A and 2A at least shows a cross body opening.  Thus Kuo at least suggests a cross-body opening.  Moreover, Kuo does teach “to those skilled in the art that the invention can be modified in arrangement and detail without departing from such principles” of the invention (col. 13 line 19-22).  Thus Kuo at least teaches the garment is open to modification.
However, in further view of Emanuel:
Emanuel teaches  (Figs. 1-2) a garment (line 7) comprising a single piece of material (lines 13-20) manufactured to enclose an upper-body portion of a person and a lower body portion of the person (“from the shoulders to the feet”; lines 19-20; see also Figs. 1-2) wherein the single piece of material includes a cross-body piece (see annotated Fig. 1 – a presented in above addressing of claim 10) which forms a cross-body opening (see annotated Fig. 1 – a presented in above addressing of claim 10; “front of the garment is fastened by buttons in the usual way”; lines 31-32; accordingly, an opening is formed when the buttons are unsecured in a usual way) through which enables getting into and out of the garment (Emanuel’s garment is so configured insofar as the buttons can be unsecured in a usual way and the front of the garment can be opened in order to permit donning and doffing the garment), wherein the cross-body piece can be secured in a closed position (“front of the garment is fastened by buttons in the usual way”; lines 31-32).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that its single piece of material includes a cross-body piece which forms a cross-body opening through which enables getting into and out of the garment, wherein the cross-body piece can be secured in a closed position, as in Emanuel, in order to yield the predictable result of a garment which facilitates entrance and egress therefrom, as well as permits a wearer to close the garment when desired in order to prevent the sides of the front of the garment from becoming undesirably separated from each other when in use, for the preservation of heat within the garment for example.

Regarding claim 15:
Kuo in view of Emanuel teach the garment of claim 14, as set forth above.
Kuo further teaches wherein the material is a waterproof material (“water-repellent fabric”; col. 4 line 51) which can be silk-screened to apply an inked design (refer to above 35 USC 112 rejections regarding claim 15 interpretation).

Regarding claim 16:
Kuo in view of Emanuel teach the garment of claim 14, as set forth above.
Kuo further teaches wherein the electronic subsystem comprises a light- emitting diode light (“LED 178”; col. 10 line 31) to at least one of display a visual design (“varying…brightness”; col. 10 lines 34-35), entertainment information, safety information, or safety alerts according to the data and instructions (“modulation of…duty ratio…would appear as varying…brightness” (col. 10 lines 34-35)).
Although Kuo teaches a singular light-emitting diode light, Kuo does not expressly teach a plurality of light-emitting diode lights.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that it comprises a duplicate light-emitting diode light, resulting in the claimed limitation, in order to yield the predictable result of a system that continues to be capable of apprising the user of the status of the device in case one of the lights were to burn out; furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 17:
Kuo in view of Emanuel teach the garment of claim 14, as set forth above.
Kuo further teaches wherein the pockets include inside pockets (22 and 24) manufactured on an interior surface of the material (22 is on an interior surface of 160 as described in col. 9 line 33; and 24 is described as a “second covered…pocket” (col. 4 lines 63-64); accordingly, it is on an interior surface of material which covers it), the inside pockets for receiving a hand, a cell phone (22 permits attachment of 150 therein as described in col. 9 lines 31-32, accordingly, 22 is configured to receive a cell phone of similar size as 150 and furthermore configured to receive digits of an individual’s hand for securing, manipulating and accessing 150 therein; 24 permits accommodation of 130 as described in col. 4 lines 65-66; accordingly, 24 is configured to receive a cell phone of similar size as 130, as well as the digits of a user’s hand to manipulate the buttons seen in Fig. 6A), both hands, store cover material for top and toe area of a shoe.

The modified Kuo as applied to claim 14 does not expressly teach 
and through pockets manufactured in the material, and the through pockets for reaching through the material to the outside of the garment.
However, in further view of Emanuel:
Emanuel teaches  (Figs. 1-2) a garment (line 7) comprising a single piece of material (lines 13-20) manufactured to enclose an upper-body portion of a person and a lower body portion of the person (“from the shoulders to the feet”; lines 19-20; see also Figs. 1-2) wherein through pockets (“Openings i”; line 33) are manufactured in the material, and the through pockets for reaching through the material to the outside of the garment (Emanuel’s through pockets are configured to permit reaching from the outside of the garment to the inside of the garment as described in lines 33-34; accordingly they are similarly configured to permit a user to reach in the opposite direction as well if so desired).  Emanuel further teaches the through pockets permit entry of a wearer’s hands through the garment in order to access the pockets of an underlying garment (lines 33-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that its pockets further comprise the through pockets manufactured in the material, and the through pockets for reaching through the material to the outside of the garment of Emanuel in order to permit a wearer to use the through pockets to access pockets of an underlying garment, as taught by Emanuel (lines 33-34).  One would be motivated to adopt the modification in the event of wearing the modified garment over a pocketed pant.

Regarding claim 18:
Kuo in view of Emanuel teach the garment of claim 14, as set forth above.
Kuo further teaches wherein the electronic subsystem is responsive to detection of an environmental condition (“Ambient temperature and humidity”; col. 7 line 24) and causes a corresponding graphic (col. 7 lines 21-22; see also degrees in Fahrenheit as well as humidity displayed in Fig. 6A) to be displayed via the presentation subsystem of the garment.

Regarding claim 19:
Kuo in view of Emanuel teach the garment of claim 14, as set forth above.
Kuo further teaches wherein the electronic subsystem enables communication of the data and instructions for processing by a remote device (“allow transmitting…to another location”; “transmit an emergency signal” col. 3 lines 6-11; see also “transmitting radio signals” col. 16 line 18). 

Regarding claim 20:
Kuo teaches (Figs. 1-11):
A garment (“system 20”; col. 4 line 44), comprising: a single piece of material manufactured to enclose an upper-body portion of a person; 
pockets (“pocket 22” and “pocket 24”; col. 4 lines 56 and 64) manufactured into the material to accommodate at least one of an electronic device (22 and 24 are each configured to accommodate an electronic device; col. 4 lines 56-57 and lines 65-66), an upper body extremity, or a lower body extremity, wherein the pockets include inside pockets (22 and 24) manufactured on an interior surface of the material (22 is on an interior surface of 160 as described in col. 9 line 33; and 24 is described as a “second covered…pocket” (col. 4 lines 63-64); accordingly, it is on an interior surface of material which covers it) the inside pockets for receiving a hand, an electronic communications device (22 permits attachment of 150 therein as described in col. 9 lines 31-32, accordingly, 22 is configured to receive an electronic communications device of similar size as 150 and furthermore configured to receive digits of an individual’s hand for securing, manipulating and accessing 150 therein; 24 permits accommodation of 130 as described in col. 4 lines 65-66; accordingly, 24 is configured to receive an electronic communications device of similar size as 130, as well as the digits of a user’s hand to manipulate the buttons seen in Fig. 6A), both hands, store cover material for top and toe area of a shoe,
an electronics subsystem (see annotated Figs. 6A, 7A, 8A – a presented in above treatment of claim 1) attached to the material (col. 9 line 31) for receiving and processing data and instructions (via at least sensors (refer particularly to Fig. 9) and button inputs (col. 7 lines 29-30 and 40-42; col. 8 lines 44-54)) to output a presentation, 
the electronic subsystem responsive to detection of an environmental condition (“Ambient temperature and humidity”; col. 7 line 24) and causes a corresponding graphic (col. 7 lines 21-22; see also degrees in Fahrenheit as well as humidity displayed in Fig. 6A) to be displayed via the presentation subsystem of the garment.
and a presentation subsystem (see annotated Figs. 6A, 7A, 8A – a presented in above treatment of claim 1) of the material for presenting information according to the data and the instructions (col. 2 lines 57-58; col. 7 lines 24-29).
the electronic subsystem comprises a light- emitting diode light (“LED 178”; col. 10 line 31) to at least one of display a visual design (“varying…brightness”; col. 10 lines 34-35), entertainment information, safety information, or safety alerts according to the data and instructions (“modulation of…duty ratio…would appear as varying…brightness” (col. 10 lines 34-35)).
Although Kuo teaches a singular light-emitting diode light, Kuo does not expressly teach a plurality of light-emitting diode lights.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that it comprises a duplicate light-emitting diode light, resulting in the claimed limitation, in order to yield the predictable result of a system that continues to be capable of apprising the user of the status of the device in case one of the lights were to burn out; furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Although Kuo teaches the garment comprising the single piece of material manufactured to enclose the upper-body portion of the person (see above), Kuo does not expressly teach the single piece of material manufactured to enclose the upper-body portion of the person and a lower body portion of the person.
Rather, Kuo’s garment is “jacket like” (claim 1), and Kuo’s garment as embodied in Figs. 1-2 appears to be jacket.
However, Kuo does teach “to those skilled in the art that the invention can be modified in arrangement and detail without departing from such principles” of the invention (col. 13 line 19-22).  Thus Kuo at least teaches the garment is open to modification.
Emanuel, however, teaches (Figs. 1-2) a garment (line 7) is a coverall and comprising a single piece of material (lines 13-20) manufactured to enclose an upper-body portion of a person and a lower body portion of the person (“from the shoulders to the feet”; lines 19-20; see also Figs. 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Kuo to be a coverall, as in Emanuel, and for its single piece of material to further comprise a portion configured to enclose a lower body portion of the person, as in Emanuel, in order to yield the predictable result of a garment which affords warmth to the lower part of the body in addition to the upper part of the body.
In adopting the modification, one would arrive at the single piece of material manufactured to enclose the upper-body portion of the person (as in Kuo) as well as a lower body portion of the person (as in the modification applied above).

The modified Kuo does not expressly teach:
a cross-body piece which forms a cross-body opening through which enables getting into and out of the garment, and the cross-body piece can be secured in a closed position; 

However, Kuo as embodied in Fig. 1A and 2A at least shows a cross body opening.  Thus Kuo at least suggests a cross-body opening.  Moreover, Kuo does teach “to those skilled in the art that the invention can be modified in arrangement and detail without departing from such principles” of the invention (col. 13 line 19-22).  Thus Kuo at least teaches the garment is open to modification.
However, in further view of Emanuel:
Emanuel teaches  (Figs. 1-2) a garment (line 7) comprising a single piece of material (lines 13-20) manufactured to enclose an upper-body portion of a person and a lower body portion of the person (“from the shoulders to the feet”; lines 19-20; see also Figs. 1-2) wherein the single piece of material includes a cross-body piece (see annotated Fig. 1 – a presented in above addressing of claim 10) which forms a cross-body opening (see annotated Fig. 1 – a presented in above addressing of claim 10; “front of the garment is fastened by buttons in the usual way”; lines 31-32; accordingly, an opening is formed when the buttons are unsecured in a usual way) through which enables getting into and out of the garment (Emanuel’s garment is so configured insofar as the buttons can be unsecured in a usual way and the front of the garment can be opened in order to permit donning and doffing the garment), wherein the cross-body piece can be secured in a closed position (“front of the garment is fastened by buttons in the usual way”; lines 31-32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that its single piece of material includes a cross-body piece which forms a cross-body opening through which enables getting into and out of the garment, wherein the cross-body piece can be secured in a closed position, as in Emanuel, in order to yield the predictable result of a garment which facilitates entrance and egress therefrom, as well as permits a wearer to close the garment when desired in order to prevent the sides of the front of the garment from becoming undesirably separated from each other when in use, for the preservation of heat within the garment for example.

Thus the modified Kuo teaches all the claimed limitations except the pockets include through pockets manufactured in the material, and the through pockets for reaching through the material to the outside of the garment; 
However, in further view of Emanuel:
Emanuel teaches  (Figs. 1-2) a garment (line 7) comprising a single piece of material (lines 13-20) manufactured to enclose an upper-body portion of a person and a lower body portion of the person (“from the shoulders to the feet”; lines 19-20; see also Figs. 1-2) wherein through pockets (“Openings i”; line 33) are manufactured in the material, and the through pockets for reaching through the material to the outside of the garment (Emanuel’s through pockets are configured to permit reaching from the outside of the garment to the inside of the garment as described in lines 33-34; accordingly they are similarly configured to permit a user to reach in the opposite direction as well if so desired).  Emanuel further teaches the through pockets permit entry of a wearer’s hands through the garment in order to access the pockets of an underlying garment (lines 33-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that its pockets further comprise the through pockets manufactured in the material, and the through pockets for reaching through the material to the outside of the garment of Emanuel in order to permit a wearer to use the through pockets to access pockets of an underlying garment, as taught by Emanuel (lines 33-34).  One would be motivated to adopt the modification in the event of wearing the modified garment over a pocketed pant.
 

Claim 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Kuo, US 5,148,002] and [Emanuel, US 193,149] as applied to claim 1 above and further in view of [Ly, US 2018/0168250] and [Blake, US 2013/0305570].
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
Kuo does not expressly teach wherein the pockets include at least one inside pocket manufactured on an interior surface of the material near an ankle of the person and into which cover material is stored and can be accessed to cover a toe area of a shoe worn by the person.
However, Ly teaches a lower body garment comprising at least one inside pocket (“storage compartment 116…disposed on the interior surface”; para 31) manufactured on an interior surface of a garment material configured to be near an ankle of a wearer into which cover material (“lower leg segment 108”; para 31) is stored and is further configured to be accessed to cover a lower leg of the wearer (para 57).  Ly further teaches “It may be desirable to change between shorts and pants during use, such as to accommodate a change in activities or conditions” (para 2).
Blake teaches a lower leg covering that further comprises a portion configured to cover a toe area of a shoe worn by the person (“lower leg covering…includes…toe cap that wraps around the cap of a wearers footwear”; Abstract).  Blake and Ly are combinable insofar as they are both pertinent to adjustable apparel for lower limb coverage accommodating a change in activities (para 2 of Ly and para 6 of Blake).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that it further comprises the at least one inside pocket manufactured on an interior surface of the material near an ankle of the person of Ly and into which cover material is stored as in Ly and can be accessed to cover lower leg area as in Ly and also a toe area of a shoe worn by the person as in Blake in order to yield the predictable result of a garment which is convertible from shorts to leg/shoe covering pants in order to accommodate a wearer’s preference for limb coverage.  One would be motivated to adopt the change insofar as Kuo teaches that a wearer might need cooling capacity of the garment (col. 2 line 65 of Kuo); one would recognize that the adjustable feature of the lower limb coverage would be useful to a wearer who would want to cool himself after a change in activities/conditions.  Regarding the shoe toe cover configuration: one would be motivated to adopt this capability insofar as Kuo teaches pertinence to “adverse weather conditions such as snow” (col. 1 lines 8-9).  One would recognize the utility of shoe toe coverage in a snowy condition.

Claim 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Kuo, US 5,148,002] and [Emanuel, US 193,149] as applied to claim 2 above and further in view of [Connor, US 2015/0309535].
Kuo in view of Emanuel teach the garment of claim 1, as set forth above.
Kuo does not expressly teach wherein presentation subsystem employs optical fibers to present the information or a graphic.
Rather, Kuo’s presentation subsystem is identified as embodied in Figs. 7 and 9 as well as col. 14 line 63 are “LCD displays”.
However, Connor teaches a garment (para 521) for the wrist and/or forearm (Abstract) wherein LCDs and optical fiber displays are identified as appropriate for screens wearable about the wrist/forearm body (para 556).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Kuo such that its presentation subsystem employs the optical fibers of Connor to present the information or a graphic, rather than the LCD, as a simple substitution of one known element for another to obtain the predictable result of a display appropriate for apprising the wearer of the displayed information.  One would be motivated to use the substitution taught by Connor insofar as one would see within Kuo the teaching pertinent to the display Kuo’s 130 within Kuo’s 24: the “location” of the pocket “facilitates reading the display by moving the hand to bring the display into clear view, much like reading a wristwatch” (col. 5 lines 3-5 of Kuo).  One would recognize the similarity in use and purpose to Connor’s garment as described in para 521 of Cononor: “smart watch…wrist band… armband…garment cuff, garment sleeve”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732